                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DANIEL EVANS,
                                   7                                                     Case No. 18-cv-07361-DMR
                                                       Plaintiff,
                                   8
                                                v.                                       ORDER OF CONDITIONAL
                                   9                                                     DISMISSAL
                                        BRINDERSON CONSTRUCTORS INC.,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court has been notified of the settlement of this action, and it appears that no issue

                                  14   remains for the court’s determination.

                                  15          IT IS HEREBY ORDERED that this action and all claims asserted herein are DISMISSED

                                  16   with prejudice. In the event that the settlement is not reached, any party may move to reopen the

                                  17   case and the trial will be rescheduled, provided that such motion is filed within 60 days of this

                                  18   order. All scheduled dates, including the trial and pretrial dates, are VACATED.

                                  19                                                                         S DISTRICT
                                                                                                          ATE           C
                                                                                                         T
                                                                                                                            O
                                                                                                     S




                                  20          IT IS SO ORDERED.
                                                                                                                             U
                                                                                                    ED




                                                                                                                              RT




                                                                                                                       ERED
                                                                                                                O ORD
                                                                                                UNIT




                                  21   Dated: September 25, 2019                                         IT IS S
                                                                                                                                    R NIA




                                  22                                                  ______________________________________
                                                                                                                     . Ryu
                                                                                                              onna M
                                                                                                NO




                                                                                                      Judge D
                                                                                                                                    FO




                                                                                      DONNA M. RYU
                                                                                                 RT




                                  23
                                                                                                                                LI




                                                                                      United States Magistrate
                                                                                                    E           Judge
                                                                                                    H




                                                                                                                            A




                                                                                                         RN                     C
                                                                                                                            F
                                  24                                                                          D IS T IC T O
                                                                                                                    R

                                  25

                                  26
                                  27

                                  28
